DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/27/22 have been fully considered but they are not persuasive.
On pages 7-8 Applicant repeats arguments made 02/10/22 with regards to Grundeman teaching “very thin yarns”. 
The Examiner respectfully repeats arguments made on pages 2-3 of the non-final mailed 03/18/22.
On pages 8-9 Applicant argues that the purpose of both prior art’s coatings are present “for different purposes” which doesn’t make them obvious alternatives. On page 9 Applicant argues their specification doesn’t support nonwoven and woven coatings being obvious alternatives, and on pages 9-10 Applicant argues Edelman’s coating is applied to an entire surface of a leaflet and serve a different purpose than Grundeman, which means the person of ordinary skill looking at Edelman would not coat only a portion of the leaflet.
The Examiner respectfully notes that based on claim amendments Grundeman is no longer considered to have a coating, which makes arguments regarding whether or not woven/unwoven coatings are obvious alternatives moot. Please see the rejection below regarding amended claims. 

Election/Restrictions
Newly submitted claims 28-29 are withdrawn as being directed to a non-elected invention (sub-species 3b2 was elected on 05/12/21, which references Figure 35 as to the coating embodiment of the leaflet, which does not have any coating on the second major surface). 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 is objected to for referring to “a leaflet” when it is unclear which of the plurality (if any) this is referring to, or whether this leaflet is distinct from the plurality of leaflets.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7-11, 14, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundeman et al. (US 20170065408 A1) hereinafter known as Grundeman in view of Munnelly et al. (US 20150091219 A1) hereinafter known as Munnelly, further in view of Karciauskas et al. (US 20200022807 A1) hereinafter known as Karciauskas and further in view of McCarthy et al. (US 20190351099 A1) hereinafter known as McCarthy.
Regarding claim 1 Grundeman discloses a prosthetic heart valve comprising:
an expandable stent extending in a longitudinal direction between an inflow end and an outflow end (Figure 9d);
a cuff coupled to a luminal surface of the stent ([0059] support elements [0068] connected to the stent [0073] the supporting element and leaflet combination are inserted into the center of the stent and (optionally) folded up over the outflow side (see Figures 9c-d));
a plurality of prosthetic leaflets formed separately from the cuff ([0059]) and coupled to at least one of the cuff and stent (see explanation regarding the cuff above: the leaflets (leaflets) and supporting structures (cuff) are both attached together then sewn to the stent), and having an open condition and a closed condition ([0002]), the leaflets being adapted to allow blood to flow from the inflow to the outflow end when in the open condition and to retard blood from flowing from the outflow to the inflow end when in the closed condition ([0002]), each of the leaflets being formed from a fabric ([0054] woven textile) and having a free edge adapted to move as the leaflets transition between open and closed conditions (abstract), an attachment edge directly attached by sutures to the cuff or stent (the leaflet and supporting structure are attached together directly then sutured to the stent [0017]), and a first major surface which generally faces the outflow end of the stent in the closed condition  and a second major surface opposite thereof which generally faces the inflow end of the stent in the closed condition (Figures 10-ab show the leaflets having an upper and lower surface which face the opposite directions).;
wherein the fabric has a first group of fibers extending in a first direction of the fabric and a second group of fibers extending in a direction of the fabric different from the first direction ([0054] woven with warp and fill threads),
wherein the first and second groups of fibers are interlaced in an ordered arrangement ([0054] plain weave), composed of UHMWPE ([0055] UHMWPE multifilament yarn), and
wherein at least one layer of the fabric has a thread count of between about 300-500 x about 100-300 fibers per square inch ([0110] 458x233 yarns/square inch), 
wherein the fabric has a thickness of between about 50-100 microns ([0055] 40-150 microns; see also [0110] 80 microns thick),
and a polymer coating on the first or second major surface of a leaflet between the free edge and attachment edge (Abstract: there are at least two layers meaning one is considered the fabric, and the other is the coating thereupon),
but is silent with regards to there being a nonwoven polymer coating on at least one of the first/second major surface of a leaflet adjacent the attachment edge so the sutures extend through the coating, while some other portions of the major surface remain uncovered.
However, regarding claim 1 Munnelly teaches a heart valve in which a leaflet surface has one region with a thickened area adjacent the leaflet attachment edge and at least some portion of that remaining surface is not thickened so that sutures extend through the thickened area (Figures 7a-c; [0034]). Grundeman and Munnelly are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Grundeman so that the leaflet is thicker near the attachment edge such as is taught by Munnelly in order to allow the edge portion to provide a suitable thickened edge for suture reception and penetration, thus increasing the durability of the leaflet over time while maintaining a small delivery profile and allowing the edges of the leaflet to remain flexible enough for optimal movement during heart beats. 
Further, regarding claim 1 Karciauskas teaches that in the heart valve art, an increased area of thickness is equivalent to the addition of a coating layer ([0067] additional second layer OR an area of increased thickness). Grundeman and Karciauskas are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Grundeman Munnelly Combination so that the thickened areas near the attachment edge are instead additional leaflet coating layers such as is indicated obvious by Karciauskas since these are considered equivalents in the art which achieve the same purpose. 
Further, regarding claim 1 McCarthy teaches a heart valve wherein woven fabrics are coated in a non-woven coating ([0007]). Grundeman and McCarthy are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Grundeman Munnelly Karciauskas Combination so that the woven leaflet with an additional layer at the suture/attachment line of the leaflet has a non-woven coating such as is taught by McCarthy since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In this case, having the coating being non-woven would allow the optimization of the fluid permeability or cell ingrowth into the leaflet at the attachment line.

Regarding claim 2 the Grundeman Munnelly Karciauskas McCarthy Combination teaches the valve of claim 1 substantially as is claimed,
wherein Grundeman further discloses the fabric is woven ([0054]).
Regarding claim 7 the Grundeman Munnelly Karciauskas McCarthy Combination teaches the valve of claim 1 substantially as is claimed,
wherein Grundeman further discloses wherein the fabric has a tensile strength of between about 50-100 N (as is best understood tensile strength is a material property not dependent on the dimensions of the structure. Accordingly, since the materials used are the same, the tensile strength would likewise be met as a material property. Alternatively it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Grundeman Munnelly Karciauskas McCarthy Combination so that the tensile strength lies between about 50-100 N in order to mimic the natural strength of heart valves, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).).
Regarding claim 8 the Grundeman Munnelly Karciauskas McCarthy Combination teaches the valve of claim 1 substantially as is claimed,
wherein Grundeman further discloses the fabric has an areal density of between about 0.5-1.0 ounces/yard2 ([0054] 5-120 dtex). Alternatively it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the density of the Grundeman Munnelly Karciauskas McCarthy Combination so that it is a suitable density for the purpose of the valve leaflet, including 0.5-1.0 oz/yd2, as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).).
Regarding claim 9 the Grundeman Munnelly Karciauskas McCarthy Combination teaches the valve of claim 1 substantially as is claimed,
wherein Grundeman further discloses each fiber in both the first and second groups of fibers is formed of a plurality of UHMWPE filaments ([0055] multifilament UHMWPE yarns for both warp and fill).
Regarding claim 10 the Grundeman Munnelly Karciauskas McCarthy Combination teaches the valve of claim 1 substantially as is claimed,
wherein Grundeman further discloses the cuff is formed of a second fabric ([0059] supporting element is made of the woven textile), 
wherein the second fabric has a third group of fibers extending in a first direction of the second fabric, and a fourth group of fibers extending in a second direction of the second fabric different than the first direction of the second fabric ([0059], and [0054] the cuff (supporting element) is made of the same material as the leaflets, which is a plain weave with fibers extending in both warp and fill directions),
wherein the third and fourth group of fibers are interlaced in an ordered arrangement ([0054] plain weave), and are both composed of UHMWPE ([0055]),
wherein at least one layer of the second fabric has a thread count between about 300-500 x 100-300 fibers per square inch ([0110] 458x233), and 
the second fabric has an areal density of between about 0.5-1.0 ounces/yard2 ([0054] 5-120 dtex). Alternatively it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the density of the Grundeman Munnelly Karciauskas McCarthy Combination so that it is a suitable density for the purpose of the valve leaflet, including 0.5-1.0 oz/yd2, as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).).
Regarding claim 11 the Grundeman Munnelly Karciauskas McCarthy Combination teaches the valve of claim 10 substantially as is claimed,
wherein Grundeman further discloses the second fabric is woven ([0054] plain weave).
Regarding claim 19 the Grundeman Munnelly Karciauskas McCarthy Combination teaches the valve of claim 1 substantially as is claimed,
wherein the Comibnation further teaches the nonwoven polymer coating is disposed on the first major surface adjacent the attachment edge (see the rejection to claim 1 above).  
Regarding claim 21 the Grundeman Munnelly Karciauskas McCarthy Combination teaches the valve of claim 1 substantially as is claimed,
wherein the Combination further teaches at least some portions of the first major surface are not coated with the coating and at least some portions of the second major surface are not coated by the coating (see the rejection to claim 1 above; see also Munnelly Figures 1d and 7b-c which show the increased thickness occurring only on one major surface of the leaflet).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundeman in view of Munnelly, Karciauskas, and McCarthy as is applied above in view of Wrobel (US 20170071729 A1).
Regarding claim 4 the Grundeman Edelman Combination teaches the valve of claim 3 substantially as is claimed,
but is silent with regards to the orientation of the leaflet fibers. 
However, regarding claim 4 Wrobel teaches a heart valve made of UHMWPE fibers which are woven together so that a first group of fibers extends at a direction oblique to the free edge (Figure 6; [0061]). Grundeman and Wrobel are involved in the same field of endeavor, namely UHMWPE heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the leaflet of the Grundeman Munnelly Karciauskas McCarthy Combination to have the fibers be arranged obliquely to the free edge of the leaflet such as is taught by Wrobel as a known arrangement, understood as obvious to a parallel/perpendicular arrangement (e.g. as is shown in Wrobel Figure 5) which optimizes stress properties of the leaflet. As regards the fibers being oriented at a 30-60 degree orientation, the Examiner notes that although Wrobel isn’t understood to show drawings that are to scale, they aren’t understood to be completely inaccurate either. The figures appear to show a 45 degree angle orientation of at least one of the directions of fibers, with respect to a line perpendicular to the free edge. Accordingly, the Examiner understands that a person of ordinary skill in the art at the time the invention was filed would have found it obvious to have the leaflet fibers arranged at about a 45 degree angle (or for example, between 30-60 degrees) off vertical based off of the suggestion of Wrobel. The Examiner notes further that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundeman in view of Munnelly, Karciauskas, and McCarthy as is applied above in view of Yohan et al. (US 20130150956 A1), hereinafter known as Yohan.
Regarding claim 12 the Grundeman Edelman Combination teaches the valve of claim 10 substantially as is claimed,
but is silent with regards to the orientation of the third group of fibers.
However, regarding claim 12 Yohan teaches a heart valve which includes a cuff (Fig 8 skirt) which is made of woven fibers which are arranged at 45 degree angles ([0061]). Grundemana and Yohan are involved in the same field of endeavor, namely prosthetic heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Grundeman Munnelly Karciauskas McCarthy Combination to have the fibers of the UHMWPE cuff be orientated between 30-60 degrees such as is taught by Yohan as a known orientation for fibers within heart valves for providing optimal stress and strain resistance, thereby increasing the life of the valve and its durability.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundeman, Munnelly, Karciauskas, and McCarthy as is applied above, as is evidenced by Applicant’s admitted prior art (Applicant’s specification).
Regarding claim 15 the Grundeman Munnelly Karciauskas McCarthy Combination teaches the valve of claim 1 substantially as is claimed,
wherein McCarthy further teaches the polymer coating comprises polyethylenes ([0018]), and also teaches that polyethylenes include “ultra-high-molecular-weight polyethylenes [0018]). While McCarthy doesn’t disclose the coating specifically includes the UHMWPE, the Examiner understands that when reading [0018] the person of ordinary skill would understand that UHMWPE constitutes a “polyethylene” useable for this purpose, particularly since the courts have held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). The Examiner also notes that nonwoven UHMWPE is a known material for medical purposes (Applicant’s admitted prior art [00165] Dyneema Purity® membrane 5501), and so the obviousness of using that material if desired is also within the level of ordinary skill. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 

/Jacqueline Woznicki/           Primary Examiner, Art Unit 3774                                                                                                                                                                                             06/06/22